Filed 4/5/21 In re B.D. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re B.D., a Person Coming                                    2d Juv. No. B306538
Under the Juvenile Court Law.                                (Super. Ct. No. PJ51987)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

B.D.,

     Defendant and Appellant.


       In 2016, B.D., a juvenile, admitted to assault with force
likely to produce great bodily injury. (Pen. Code, § 245, subd.
(a)(4).)1 He was placed on probation. His maximum term of
confinement was four years.
       In 2018, B.D. admitted to assault with force likely to
produce great bodily injury. (§ 245, subd. (a)(4).) He was

         1   All statutory references are to the Penal Code.
committed to a long-term camp. His maximum term of
confinement was five years.
      In 2020, B.D. admitted to a probation violation, failure to
obey all laws and instructions of a probation officer. He was
committed to the Division of Juvenile Justice (DJJ). His
maximum term of confinement was five years. The DJJ rejected
him from that program and he was ordered to serve 45 days in
county jail.
      B.D. filed a timely notice of appeal.
      We appointed counsel to represent B.D. in this appeal.
After examining the record, he filed a brief raising no issues.
      On January 5, 2021, we advised B.D. by mail that he had
30 days within which to personally submit any contentions or
issues that he wished to raise on appeal. We received no reply.
      We have reviewed the entire record and are satisfied that
B.D.’s attorney has fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal.3d
436, 441.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                    GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.
                    Fred J. Fujioka, Judge

             Superior Court County of Los Angeles

               ______________________________

     Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.